J-S67017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALLEN MICHAEL PUIT                         :
                                               :
                       Appellant               :   No. 1060 MDA 2019

          Appeal from the Judgment of Sentence Entered June 14, 2019
       In the Court of Common Pleas of Centre County Criminal Division at
                         No(s): CP-14-CR-0001416-2018


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                              FILED JANUARY 14, 2020

        Appellant, Allen Michael Puit, appeals from the June 14, 2018 Judgment

of Sentence entered in the Centre County Court of Common Pleas following

his conviction of Driving Under the Influence (“DUI”)-High Rate of Alcohol,

Turning Movements and Required Signals, Driving at a Safe Speed, and

Careless Driving.1 On appeal, Appellant challenges the denial of his Motion to

Suppress. After careful review, we affirm.

        We glean the following facts from the certified record. On the evening

of May 17, 2018, Pennsylvania State Police Troopers Danko and Kopp were

conducting routine patrol in Bellefonte Borough. Around 11:27 P.M., they were

traveling behind a silver coupe on West Lamb Street. The coupe turned left
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   75 Pa.C.S.§§ 3802(b), 3334(a), 3361, and 3714(a), respectively.
J-S67017-19



onto North Spring Street, and traveled approximately 60 yards before pulling

into a parking spot along the side of the road. Because the driver of the coupe

failed to use his turn signal before parking, Trooper Danko initiated a traffic

stop for a turn signal violation.

       Upon approaching the driver’s side of the car, Trooper Danko detected

a strong smell of alcohol emitting from the vehicle. He observed that the driver

of the coupe, Appellant, had bloodshot and glassy eyes. Therefore, Trooper

Danko administered a field sobriety test and preliminary breath test; both

tests indicated the presence of alcohol. Trooper Danko then arrested Appellant

for DUI. A subsequent blood test revealed that Appellant’s blood alcohol

content was 0.152 percent. Appellant was charged with, inter alia, the above

violations of the Vehicle Code.

       Appellant filed an Omnibus Pre-Trial Motion to Suppress, contending

that the May 17, 2018 stop was illegal. The court held a suppression hearing

on December 7, 2018, after which it denied the Motion.2 The matter proceeded

to a bench trial. The court found Appellant guilty of the above Vehicle Code

violations. On June 14, 2019, the court sentenced Appellant to, inter alia,

ninety days to five years of imprisonment. Appellant filed a Post-Sentence

Motion, which the trial court denied.



____________________________________________


2Trooper Danko did not appear at the Suppression Hearing. Instead, the
Commonwealth introduced into evidence Trooper Danko’s testimony from
Appellant’s August 22, 2018 Preliminary Hearing.


                                           -2-
J-S67017-19



      Appellant timely appealed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

      Appellant raises the following issue for our review: “Did the trial court

err in denying Appellant’s suppression motion, holding that [Appellant]

changed lanes of traffic and/or turned when he pulled to the side of the road,

requiring use of his turn signal, and therefore the officer had probable cause

to pull him over?” Appellant’s Br. at 9.

      We review the trial court’s decision to deny a motion to suppress to

determine “whether the suppression court’s factual findings are supported by

the record and whether the legal conclusions drawn from those facts are

correct.” Commonwealth v. Milburn, 191 A.3d 891, 897 (Pa. Super. 2018)

(citation omitted). “Because the Commonwealth prevailed before the

suppression court, we may consider only the evidence of the Commonwealth

and so much of the evidence for the defense as remains uncontradicted when

read in the context of the record as a whole.” Commonwealth v. Freeman,

150 A.3d 32, 34 (Pa. Super. 2016) (citation omitted). We are bound by the

suppression court’s factual findings where they are supported by the record,

and we may reverse only if the court’s legal conclusions are erroneous. Id. at

35. Because this Court’s mandate is to determine if the suppression court

properly applied the law to the facts, our scope of review is plenary. Id.

      Appellant contends that Trooper Danko did not have probable cause to

stop his vehicle because the Vehicle Code does not require that he use his

turn signal to park. Appellant’s Br. at 16-25. Specifically, he asserts that

                                      -3-
J-S67017-19



parking lanes on the side of roads are not “traffic lanes,” noting that the

Vehicle Code and case law do not define the term. Id. at 5, 18.

      Section 3334 of the Code requires a driver to use a turn signal when

turning a vehicle, moving from one traffic lane to another, and entering the

traffic stream from a parked position. 75 Pa.C.S. § 3334(a). The Code does

not define the term “traffic lane.”

      A traffic stop is justified where the police officer has probable cause to

believe that the driver has violated a provision of the Vehicle Code.

Commonwealth v. Spieler, 887 A.2d 1271, 1275 (Pa. Super. 2005). Where

the facts and circumstances known to the officer warrant a reasonable and

prudent person in believing that an offense has been committed, a vehicle

stop is valid. Commonwealth v. Salter, 121 A.3d 987, 997 (Pa. Super.

2015). The U.S. Supreme Court noted that while the government cannot

impose criminal liability based on a mistaken understanding of the law, an

officer’s mistake of law does not invalidate a vehicle stop. Heien v. North

Carolina, 574 U.S. 54, 67 (2015). An officer’s mistake of law is considered

objectively reasonable where “the application of a statute is unclear—however

clear it may later become.” Id. at 66. See id. at 67 (holding that the officer’s

mistake of law in stopping vehicle for having only one brake light working was

objectively reasonable).

      Here, the controlling question is whether Trooper Danko had a

reasonable and articulable belief that Appellant was in violation of the Vehicle




                                      -4-
J-S67017-19



Code based on the specific facts possessed by him at the time of the stop.

See Spieler, supra at 1275.

      At   the   suppression   hearing,   the   Commonwealth      presented   the

preliminary hearing testimony of Trooper Danko. Trooper Danko testified that

on the night in question, he was patrolling with Trooper Koop. N.T., 8/22/18,

at 5. He observed Appellant quickly leave the lane of travel to pull his vehicle

into a parking space without utilizing his turn signal. Id. Trooper Danko

explained that he was trained on the Vehicle Code, and that a driver is required

to use a turn signal when leaving or entering a lane of travel. Id. at 9. Thus,

he initiated a traffic stop because Appellant he did not use his turn signal when

he left his lane of travel to park on the side of the road. Id. at 8.

      As noted by both parties, the Vehicle Code is silent on what constitutes

a “traffic lane.” However, because the Code requires a driver to signal to other

drivers his intention to move out of the flow of traffic, it was objectively

reasonable for Trooper Danko to believe that Section 3334(b) requires a driver

to signal when he pulls out of the travel lane to park his car. Thus, we conclude

that Trooper Danko had a reasonable and articulable belief that Appellant had

violated the Vehicle Code.

      Accordingly, we conclude that the trial court correctly determined that

Trooper Danko had probable cause to stop Appellant’s vehicle and properly

denied Appellant’s Motion to Suppress.

      Judgment of Sentence affirmed.




                                      -5-
J-S67017-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/14/2020




                          -6-